Exhibit 31.2 CERTIFICATION PURSUANT TO RULES 13a-14(a) AND 15d-14(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED I, Martin Salinas, Jr., certify that: 1. I have reviewed this Report on Form 10-K/A (Amendment No. 1) of Southern Union Company. 2. Based on my knowledge, this Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Report. Date: April 30, 2012 /s/ Martin Salinas, Jr. Martin Salinas, Jr. Chief Financial Officer (principal financial officer)
